DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 3/21/22.
	Applicant’s amendment to claims 1, 16, 18 and 21 is acknowledged.
	Claims 6, 9-15, 17 and 25 are cancelled.
	Claims 1-5, 7, 8, 16, 18-24, 26 and 27 are pending and claims 3 and 8 are withdrawn.
	Claims 1, 2, 4, 5, 7, 16, 18-24, 26 and 27 are subject to examination at this time.

Response to Arguments
	Regarding claim 1 and the Lee reference:
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.	Lee, in fig. 9, does teach “the extended portion (112) extends to an edge of the backside of the semiconductor device (500A)” because layer (112) stretches to/towards the left and/or right edges on the backside of the semiconductor device.  The claim does not require the edges of the extended portion to be coplanar with the edge of the backside of the semiconductor device.

	Regarding claim 1 and the Han reference:
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “the extended portion extends to an edge of the backside of the semiconductor device” is indefinite in view of Applicant’s fig. 1.  Referring to fig. 1, the extended portion  (188) extends to the edge of the top side (151), not the backside as recited in the claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 7, 21 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Publication No. 2020/0035607 A1 (of record).

Lee teaches:
1.  (see fig. 9) A semiconductor device (500A) with a front side and a backside opposite to the front side, the semiconductor device comprising: 
	a semiconductor chip (222, para. [0085]) comprising a radio frequency (RF) circuit; 
	a feedline structure (e.g. see “feed pattern” of 112 and “feed pattern” of 113 at para. [0072] – [0073]) coupled to the RF circuit; and 
	an antenna structure (100) comprising a main body (113) having a longitudinal side stretching along a direction orthogonal to at least one side of the front side and the backside of the semiconductor device (500A), and an extended portion (112) stretching a direction orthogonal to the direction of the main body, wherein the longitudinal side of the main body extends from the feedline structure (e.g. see “feed pattern” of 112 and “feed pattern” of 113 at para. [0072] – [0073]) to the at least one side of the front side and the backside of the semiconductor device, and the extended portion (122) extends to an edge (e.g. stretches to/toward a left and/or right edge) of the backside of the semiconductor device (500A), and wherein the antenna structure (100) is coupled to the RF circuit through the feedline structure (e.g. coupled through “feed pattern” of 112 and “feed pattern” of 113 at para. [0072] – [0073] and through elements 240+270).  See Lee at para. [0001] – [0117], figs. 1-15.

5.  The semiconductor device of claim 1, wherein: (see fig. 9) the main body (133) of the antenna structure comprises at least one portion formed by a plating arranged as a sidewall of a hole of the semiconductor device (e.g. Obvious to one of ordinary skill in the art to form the main body 133 by plating because Lee teaches plating to form conductive vias 215 at para. [0080].)

	Regarding claim 5:
The limitation “formed by a plating arranged as a sidewall of a hole of the semiconductor device” is considered a product-by-process limitation.  
Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

7.  The semiconductor device of claim 1, wherein: the feedline structure comprises a single feedline coupling the antenna structure to the RF circuit (e.g. Lee’s disclosure of at least one “feed pattern” of 112 and “feed pattern” of 113 at para. [0072] – [0073] teaches a single feedline.  Claims 1 and 7 are “comprising” claims so they do not preclude additional feedlines.)

21.  (see fig. 9) A semiconductor device (500A) comprising: 
	a semiconductor chip (222, para. [0085]) comprising a radio frequency (RF) circuit; 
	a feedline structure (e.g. See “feed pattern” of 112 and “feed pattern” of 113 at para. [0072] – [0073]) coupled to the RF circuit, wherein the feedline structure stretching is formed in an interconnect layer (111) of an interconnect structure over the semiconductor chip; and 
	an antenna structure (100) comprising a main body (113) and an extended portion (112), wherein a longitudinal side of the main body (133) of the antenna structure is formed along a direction orthogonal to a top surface of the semiconductor device, and the extended portion (112) of the antenna structure is formed over a top surface of the interconnect structure (e.g. topmost layer 112 is over interconnect structure 111) and extends to an edge (e.g. stretches to/toward a left and/or right edge) of the semiconductor device (500A), and wherein the main body (113) is coupled to the RF circuit through the feedline structure (e.g. coupled through “feed pattern” of 112 and “feed pattern” of 113 at para. [0072] – [0073] and through elements 240+270).  See Lee at para. [0001] – [0117], figs. 1-15.


26.  The semiconductor device of claim 21, further comprising: a shielding layer (292S) and a plurality of shielding vias (215) connected to the shielding layer, wherein the extended portion (122) is placed between the shielding layer (292S) and an edge of the semiconductor device (500A), fig. 9.

27.  The semiconductor device of claim 21, (see fig. 9) wherein the interconnect structure (111) comprises: 
	a plurality of conductive layers (112) and laminate layers (111) arranged in an alternating manner;
	an underfill layer (e.g. Obvious to one of ordinary skill in the art to form an underfill layer around solder 270 in fig. 9 because Lee teaches forming an underfill layer 2280 in fig. 5 to fix the solder 2270, para. [0051].)  disposed between the semiconductor chip (222) and the plurality of conductive layers (112) and laminate layers (111); and 
	a plurality of bumps (290) mounted on a bottom surface of the semiconductor device (500A), and wherein the plurality of bumps (290) of the semiconductor device is electrically coupled to the RF circuit through input/output bumps (243/242+222P) of the semiconductor chip (222).

Claim 1, 5, 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US Publication No. 2013/0207869 A1 (from the IDS).

Han teaches:
1.  A semiconductor device (see semiconductor device of fig. 6) with a front side and a backside opposite to the front side, the semiconductor device comprising: 
	a semiconductor chip (3) comprising a radio frequency (RF) circuit (e.g. RF obvious from disclosure of “mm-wave band communication device” and “wireless communication chip” at para. [0042]);
	a feedline structure (30) coupled to the RF circuit; and 
	(see fig. 6 and details in figs. 1-5) an antenna structure (10/20) comprising a main body (10)  having a longitudinal side stretching along a direction orthogonal to at least one side of the front side and the backside of the semiconductor device (e.g. semiconductor device of fig. 6), and an extended portion (20) stretching a direction orthogonal to the direction of the main body, wherein the longitudinal side of the main body (10) extends from the feedline structure (30) to the at least one side of the front side and the backside of the semiconductor device (e.g. semiconductor device of fig. 6), and the extended portion (20) extends to an edge of the backside of the semiconductor device (e.g. semiconductor device of fig. 6), and wherein the antenna structure (1) is coupled to the RF circuit through the feedline structure (30).  See Han at para. [0001] – [0081], figs. 1-7. 

	Regarding claim 5:
	Han further teaches the main body (10) of the antenna structure (10/20) comprises a metal arranged as a sidewall of a hole of the semiconductor device in figs. 1 and 4-5, para. [0045].
	Han does not expressly teach the metal is formed by electroplating.
However, the limitation “formed by a plating” is considered a product-by-process limitation.  
Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

7.  The semiconductor device of claim 1, wherein: the feedline structure (30) comprises a single feedline coupling the antenna (10/20) structure to the RF circuit (of 3), fig. 6.

21.  A semiconductor device comprising (see figs. 1-6): 
	a semiconductor chip comprising a radio frequency (RF) circuit (e.g. RF obvious from disclosure of “mm-wave band communication device” and “wireless communication chip” at para. [0042]);
	a feedline structure (30) coupled to the RF circuit, wherein the feedline structure is formed in an interconnect layer (e.g. see dotted horizontal lines of 10 in figs. 4-5) of an interconnect structure (10) over the semiconductor chip; and 
	an antenna structure (10/20) comprising a main body (10) and an extended portion (20), wherein a longitudinal side of the main body of the antenna structure is formed along a direction orthogonal to a top surface of the semiconductor device (e.g. semiconductor device of fig. 6), and the extended portion (20) of the antenna structure is formed over a top surface of the interconnect structure (1) and extends to an edge of the semiconductor device (e.g. semiconductor device of fig. 6), and wherein the main body (10) is coupled to the RF circuit through the feedline structure (30).  See Han at para. [0001] – [0081], figs. 1-7. 


Claims 2, 4, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claims 1 and 21 above, and further in view of Park et al., US Publication No. 2020/0412017 A1 (of record).

Regarding claim 2:
	Lee teaches all the limitations of claim 1 above, but does not expressly teach at least one via capture pad connected to the feedline structure.
In an analogous art, Park teaches:
	(see fig. 3A, also see fig. 1A) an antenna structure (110a, 130a, 180a) comprises at least one via capture pad (190a, 190b) connected to a feedline structure (120a, 120b).   See Park at para. [0061] – [0076], 

	Park further teaches:
4.  The semiconductor device of claim 2, wherein: the at least one via capture pad (e.g. Via capture pads 190a, 190b are located in the middle of 110a, 130a, 180a so it is between two ends of the main body.) is at a location between two ends of the main body of the antenna structure, fig. 3A.

	Regarding claim 22:
Lee further teaches:
22.  The semiconductor device of claim 21, wherein: the main body (113) of the antenna structure comprises a via comprising a hole having a conductive sidewall, and wherein the via (113) is connected to the feedline structure (e.g. see “feed pattern” of 113 at para. [0073].)
	Lee does not expressly teach a via capture pad.
	Park teaches this limitation as applied to claim 2 above.

	Lee further teaches:
23.  The semiconductor device of claim 22, (see fig. 9) wherein the main body (113) of the antenna structure further comprises: 
	a first via cap (e.g. segment 112 directly over and contacting 113) covering a first terminal of the hole (e.g. hole occupied by 113); and 
	a second via cap (e.g. segment 112 directly under and contacting 113) covering a second terminal of the hole, fig. 9.

	Lee further teaches:
24.  The semiconductor device of claim 22, wherein: at least a portion of the hole is filled with a conductive material, para. [0073].

	It would have been obvious to a person of ordinary skill in the art  before the effective filling date of the claimed invention to modify the teachings of Lee with the teachings of Park because via capture pads (190a, 190b) can generate a capacitance with the antenna pattern.  “The plurality of different levels of capacitances may provide an electromagnetic environment in which the patch antenna pattern 110a may have a plurality of different resonance frequencies. Accordingly, the patch antenna pattern 110a may remotely transmit and receive the first and second RF signals having different frequencies together.”  See Park at para. [0065], also see para. [0074].


Claims 2, 4, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, as applied to claims 1 and 21 above, and further in view of Park et al., US Publication No. 2020/0412017 A1 (of record).

Regarding claim 2:
	Han teaches all the limitations of claim 1 above, but does not expressly teach at least one via capture pad connected to the feedline structure.
In an analogous art, Park teaches:
	(see fig. 3A, also see fig. 1A) an antenna structure (110a, 130a, 180a) comprises at least one via capture pad (190a, 190b) connected to a feedline structure (120a, 120b).   See Park at para. [0061] – [0076], 

	Park further teaches:
4.  The semiconductor device of claim 2, wherein: the at least one via capture pad (e.g. Via capture pads 190a, 190b are located in the middle of 110a, 130a, 180a so it is between two ends of the main body.) is at a location between two ends of the main body of the antenna structure, fig. 3A.

	Regarding claim 22:
Han further teaches:
22.  The semiconductor device of claim 21, wherein: the main body (10) of the antenna structure (10/20) comprises a via comprising a hole having a conductive sidewall (e.g. para. [0045]), and wherein the via is connected to the feedline structure (30), figs. 1 and 4-5.
	Han does not expressly teach a via capture pad.
	Park teaches this limitation as applied to claim 2 above.

	Han further teaches:
24.  The semiconductor device of claim 22, wherein: at least a portion of the hole is filled with a conductive material, para. [0045].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Park because via capture pads (190a, 190b) can generate a capacitance with the antenna pattern.  “The plurality of different levels of capacitances may provide an electromagnetic environment in which the patch antenna pattern 110a may have a plurality of different resonance frequencies. Accordingly, the patch antenna pattern 110a may remotely transmit and receive the first and second RF signals having different frequencies together.”  See Park at para. [0065], also see para. [0074].


Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park.

	Regarding claim 16:
	Lee teaches the limitations of claim 16 as applied to claim 1 above.
	Lee does not expressly teach a via capture pad.
	Park teaches the limitations as applied to claim 2 above.

	Lee further teaches:
18.  The semiconductor package of claim 17, further comprising (see fig. 9): 
	a plurality of conductive layers (112) and laminate layers (112) disposed between the first side and the second side of the semiconductor package, wherein the conductive layers and the laminate layers are arranged in an alternating manner; 
	an underfill layer (e.g. Obvious to one of ordinary skill in the art to form an underfill layer around solder 270 in fig. 9 because Lee teaches forming an underfill layer 2280 in fig. 5 to fix the solder 2270, para. [0051].) disposed between the semiconductor chip (222) and the plurality of conductive layers (112) and laminate layers (11); and 
	a plurality of input/output structures (290) mounted on the first side (e.g. bottom side) of the semiconductor package (500A), wherein the plurality of input/output structures (290) is electrically coupled to the RF circuit through input/output bumps (243/242+222P) of the semiconductor chip (222).

	Lee further teaches:
19.  The semiconductor package of claim 16, wherein: the main body (111) of the antenna structure comprises at least a portion formed as a conductive surface arranged within a hole of the semiconductor package, para. [0073].

	Lee further teaches:
20.  The semiconductor package of claim 16, wherein the semiconductor chip (222) comprises: 	a substrate comprising the RF circuit (e.g. para. [0085]); 
	a passivation layer (e.g. first layer 241) over the substrate; 
	a buffer layer (e.g. second layer 241) over the passivation layer; and 
	a plurality of bumps (270) over the buffer layer, wherein the plurality of bumps is electrically coupled to the RF circuit, fig. 9.


	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee with the teachings of Park because via capture pads (190a, 190b) can generate a capacitance with the antenna pattern.  “The plurality of different levels of capacitances may provide an electromagnetic environment in which the patch antenna pattern 110a may have a plurality of different resonance frequencies. Accordingly, the patch antenna pattern 110a may remotely transmit and receive the first and second RF signals having different frequencies together.”  See Park at para. [0065], also see para. [0074].

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Park.

	Regarding claim 16:
	Han teaches the limitations of claim 16 as applied to claim 1 above.
	Han does not expressly teach a via capture pad.
	Park teaches the limitations as applied to claim 2 above.

	Han further teaches:
19.  The semiconductor package of claim 16, wherein: the main body (10) of the antenna structure (10/20) comprises at least a portion formed as a conductive surface arranged within a hole of the semiconductor package, para. [0045].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Park because via capture pads (190a, 190b) can generate a capacitance with the antenna pattern.  “The plurality of different levels of capacitances may provide an electromagnetic environment in which the patch antenna pattern 110a may have a plurality of different resonance frequencies. Accordingly, the patch antenna pattern 110a may remotely transmit and receive the first and second RF signals having different frequencies together.”  See Park at para. [0065], also see para. [0074].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
23 May 2022